Case 16-50095      Doc 348     Filed 07/17/19 Entered 07/17/19 10:30:36             Desc Main
                                Document     Page 1 of 1
                                      LAW OFFICE
                                WILLIAM M. FLATAU
                                 118 IDLE HOUR DRIVE
                                MACON, GEORGIA 31210

                                    T 478.719.0628
                            ______________________________

                                        July 17, 2019




 United States Bankruptcy Court
 Post Office Box 1957
 Macon, Georgia 31202

        RE:     Joseph Sidney Dumas
                Chapter 7 Case No. 16-50095

 Dear Clerk:

         Please send to my office a statement reflecting administrative expenses for the above
 stated case.

                                                        Sincerely yours,



                                                        WILLIAM M. FLATAU
 WMF/cow
